Citation Nr: 0421097	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  98-04 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



WITNESSES AT HEARING ON APPEAL

Veteran and his son



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from March 1951 through 
February 1954.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 1997 rating 
decision by the North Little Rock, Arkansas Regional Office 
(RO), which denied the veteran's claim of entitlement to 
service connection for PTSD.  The veteran, accompanied by his 
attorney, appeared and offered testimony at a hearing before 
a hearing officer at the RO in December 1997.  A transcript 
of that hearing is of record.  

In November 1998, the Board remanded the case to the RO for 
further development.  Following completion of the requested 
development, to include conducting a VA examination in August 
2000, a supplemental statement of the case (SSOC) was issued 
in May 2001.  In August 2001, the Board again remanded the 
case to the RO for still further development.  Following 
completion of the requested development, SSOCs were issued in 
September 2002 and March 2004.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim on appeal and has notified 
him of the information and evidence necessary to substantiate 
his claim for service connection for PTSD.  

2.  The veteran's service medical records are not available, 
having presumably been destroyed in the fire at the National 
Personnel Records Center (NPRC) in 1973.  

3.  There is credible supporting evidence that the veteran's 
claimed in-service stressors actually occurred.  

4.  The medical evidence shows that the veteran has been 
diagnosed with PTSD, and that his PTSD has been medically 
attributed to stressors he experienced during his service in 
Korea.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, PTSD 
was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA).  During 
the pendency of this appeal, on November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This Act is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before that date and not yet final.  This new 
law eliminates the concept of a well-grounded claim and 
redefines VA's obligations insofar as properly notifying and 
assisting veterans in developing their claims.  In view of 
the Board's decision to allow the veteran's claim for service 
connection for PTSD, there is no need to discuss VA's 
compliance with the VCAA.  


II.  Factual background.

The records indicate that the veteran served on active duty 
from March 1951 to February 1954.  The veteran's DD Form 214 
shows that his awards included the Korean Service Medal with 
two bronze service stars and the United Nations Service 
Medal.  

Medical evidence of record, dated from November 1969 through 
January 1995, including VA as well as private treatment 
reports, are completely silent with respect to any 
complaints, findings or diagnosis of a psychiatric disorder, 
to include PTSD.  

In April 1997, the veteran filed a claim for PTSD due to his 
experiences during the Korean War.  The veteran reported that 
he was in the 3rd Army Division, B Battery.  Received in July 
1997 was VA Form 70-3101, in response to an inquiry from the 
RO, wherein the National Personnel Records Center (NPRC) 
informed the RO that no personnel records had been located 
for the veteran, and that his records may have been destroyed 
in a fire in July 1973.  

At a personal hearing in December 1997, the veteran indicated 
that he completed his basic training at Camp Chaffee and was 
sent to Korea in about 1951; at that time, he was assigned to 
39th Field Artillery, Battery B as a cannoneer.  He indicated 
that he was stationed below Seoul.  He noted that they were 
assigned to the 24th Division; they were 14 miles from the 
frontlines.  The veteran indicated that they were exposed to 
attacks and shelling almost every night; he reported being 
fired upon many times and he saw many casualties.  The 
veteran reported losing three friends who went to school with 
him in Hughes, Arkansas; he indicated that they were killed 
right after they had delivered ammunition to the veteran's 
locations.  The veteran further reported that those three 
guys were brothers and were driving three separate ammo 
trucks that were blown up; he later found out that they were 
his cousins.  The veteran also reported being injured in 
January 1952 when the battery was hit with mortar rounds and 
he was hit with shrapnel in the back of the head and the 
groin area of the left leg; he stated that he was carried by 
helicopter to Tokyo and stayed there for three months.  The 
veteran recalled an incident that occurred during his second 
tour in Korea when they were moving camp and a mortar round 
blew up the kitchen unit; the mess sergeant and several 
others were killed.  The veteran reported being hospitalized 
in a VA hospital upon returning home in 1955 or 1956 for 
being "spaced out."  The veteran's son testified to the 
problems he experienced with concentration and his being 
jittery.  

Of record is the report of a private psychological 
evaluation, dated in April 1998, during which the veteran 
again reported several incidents that occurred during his 
period of active duty in Korea.  The veteran reported one 
particular incident when he saw four men who were closely 
related to him killed by an incoming mortar round.  The 
veteran reported seeing 86 of his fellow soldiers killed that 
same day.  He frequently saw piles of dead soldiers, some of 
which were stacked eight feet high.  The veteran indicated 
that he frequently woke up in cold sweats and experienced 
vivid flashbacks even while he was still in the army; he was 
given some medication to help him sleep.  The veteran 
reported experiencing startle response, anxiety, survivor 
guilt, panic attacks and avoidance.  It was noted that the 
veteran's nightmares have become more frequent and more 
distressing.  It was also noted that the veteran usually 
appeared to be in a depressed mood.  The examiner concluded 
that the findings were consistent with the diagnosis of PTSD 
and major depression, recurrent.  

Received in February 1999 were VA outpatient treatment 
reports, dated from January 1998 to February 1999, reflecting 
ongoing treatment for several physical disabilities.  Those 
records do not reflect any complaints, findings or diagnoses 
of a psychiatric disorder, including PTSD.  

Of record is a response from U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), dated in June 2000, 
indicating that causalities identified by the veteran could 
not be confirmed.  In addition, the veteran himself was not 
reported as having been wounded in action.  They also 
enclosed extracts of Command Reports for the 560th Field 
Artillery Battalion and the 39th Field Artillery Battalion, 
and noted that for the period from January through December 
1952 and January through April 1953, the 560th Artillery 
Battalion was stationed at Camp Polk, LA.  The reports 
regarding the 39th Field Artillery Battalion for the period 
from October 1951 through February 1952 document combat 
activity and casualties during the reporting period.  In 
addition, it was noted that, during the period from June 1-
30, 1952, the 39th Field Artillery Battalion was in position 
at CT 276-228 in the vicinity of HASU-RI, North Korea, with 
the mission of general support, reinforcing the 17th Republic 
of Korea (ROK) Field Artillery Battalion.  During the month, 
contact with the enemy was considered slight.  The battalion 
fired its normal harassing and interdiction mission.  It was 
also reported that the month of July 1952 began with the 39th 
Field Artillery Battalion continuing its mission of general 
support, reinforcing the 17th ROK Field Artillery Battalion 
in defense of Line JAMESTOWN.  It was reported "Targets of 
opportunity, harassment and interdiction missions and the 
current counter-flak program" characterized the unit's 
operations during July 1952.  The historical reports further 
indicate that the unit participated in propaganda missions, 
counter-mortar missions, and that it assumed direct support 
reinforcing the 15th Infantry Regiment, with corresponding 
increased fire missions, in the end of the month.  

The veteran was afforded a VA compensation examination in 
August 2000, at which time he indicated that he had been 
having flashbacks from when he was in service on the 
frontline; he stated that his hand smelled like blood and he 
saw people shooting.  The veteran reported waking up from a 
nap and seeing "gooks" in the hall.  The veteran reported 
frequent nightmares involving being on the frontlines and 
seeing people dying; he indicated that he woke up frightened 
and shaking.  The veteran indicated that he thought a lot 
about the war, and his friends who were killed during combat.  
He was easily startled by noises.  The veteran indicated that 
it troubles him to see an Asian or Pacific Islander.  The 
veteran reported a number of traumatic experiences.  The 
veteran recalled arriving in Anchon, and seeing people 
getting killed like flies; he also recalled seeing people 
killed where they put down a rubber bridge.  The veteran 
reported being hit with shell fragments in 1950 near Kruson 
and required multiple sutures.  The veteran also recalled an 
incident in which three of his cousins were killed.  

On mental status examination, the veteran was fully 
cooperative and the examiner stated that he found no reason 
to doubt the information he provided.  Speech was within 
normal limits with regard to rate and rhythm.  The 
predominant mood was one of depression and affect was 
appropriate to content.  The veteran's thought processes and 
associations were logical and tight, and no loosening of 
associations were noted, nor was there any confusion.  He was 
oriented in all spheres.  Some memory impairment was noted; 
it was not clear whether this was secondary to anxiety and 
depression, or memory loss.  No hallucinations or delusions 
were noted during the examination.  Insight and judgment were 
adequate.  No suicidal or homicidal ideations were noted.  
The pertinent diagnosis was PTSD, chronic.  The examiner 
stated that the stressors reported by the veteran appeared to 
be sufficient to cause PTSD symptomatology and there appeared 
to be a clear connection between the stressors he reported 
and the PTSD symptoms as well.  

Received in July 2001 were several internet articles, which 
contain information regarding Korean War Casualties with last 
names similar to the veteran.  There were also articles 
pertaining to combat activities and movement of troops in 
Korea during the period from June to August 1950.  

In November 2001, the RO entered a request for NPRC to search 
for morning reports of the 39th Field Artillery Battalion for 
the period prior to June 1952, in order to verify the 
veteran's assignment to that battalion and his participation 
in combat.  Received in March 2002 were morning reports for 
the 39th Field Artillery Battalion, showing that the veteran 
was assigned to that unit beginning in September 1951 through 
July 1952.  The morning reports show that the veteran was 
subsequently assigned to the 560th Field Artillery Battalion.  

Received in February 2002 were records from the Social 
Security Administration (SSA), dated from January 1992 to 
February 1993, indicating that the veteran was found to be 
disabled, beginning June 10, 1992.  The SSA determined that 
the veteran was disabled due to depression and degenerative 
disc disease.  

Received in October 2002 was a statement in support of claim 
(VA Form 21-4138), wherein the veteran indicated that he was 
first sent to Seoul, Korea, and then to Tokyo for treatment 
of the wounds he received to his head and leg; he stated that 
he was hospitalized for 4 months.  The veteran indicated that 
he was assigned to the 39th Field Artillery Battalion in 
March 1951.  Subsequently received in April 2003 was a 
statement from the veteran's son in which he reported the 
history and chronology of his father's assignments and duties 
during his period of military service in Korea.  Attached to 
this statement were copies of internet articles regarding the 
chronology of the Korean War, the treatment of African 
American soldiers during the Korean War, and the black combat 
units involved in the Korean War.  

Received in November 2003 were VA progress notes, dated from 
April 1999 to October 2003, which show that the veteran 
continued to receive clinical attention for several 
disabilities, including PTSD.  Additional VA treatment 
reports were received in March 2004, which show that the 
veteran continued to receive follow up evaluation at the 
mental health clinic for PTSD and depression.  


III.  Legal analysis.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

In this case, the record does not clearly establish that the 
veteran engaged in combat with the enemy.  The veteran's DD 
Form 214 does not document the receipt of any combat medals 
or awards.  The record reflects that enemy encounters in June 
and July 1952 were light.  However, the unit reports from 
USASCRUR regarding the 39th Field Artillery Battalion for the 
period from October 1951 through February 1952 document 
combat activity and casualties during the reporting period.  
It is noteworthy that the morning reports clearly indicate 
that the veteran was assigned to the 39th Field Artillery 
Battalion during the period from September 1951 to July 1952.  

There is no evidence that definitively establishes that the 
events occurred, as the veteran has described them, 
particularly being wounded and receiving treatment in Tokyo.  
However, the Board notes that the veteran is entitled to the 
benefit-of-the-doubt on the issue of stressor corroboration.  
At minimum, the evidence discussed above indicates that a 
unit to which the veteran was assigned was targeted by enemy 
attack.  The Board emphasizes, however, that the United 
States Court of Appeals for Veterans Claims has held that 
corroboration of every detail is not required.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (citing Suozzi v. Brown, 10 
Vet. App. 307 (1997).  While the U.S. Army reports do not 
specifically state that the veteran was present during the 
enemy attacks, these records contain no contradictory 
information, and hence, indicate the plausibility of the 
veteran's assertions.  See Pentecost, 16 Vet. App. at 128.  

In this case, the Board accepts the veteran's assertion that 
he was exposed to enemy fire while serving in Korea.  While 
the Board finds that it is almost impossible to corroborate 
the veteran's assertions of his exposure, the Board accepts 
the assertion that he was in fact exposed to enemy fire.  The 
veteran has a current, valid diagnosis of PTSD, as reflected 
in the August 2000 VA examination, and his PTSD has been 
found to be related to his service in Korea.  The veteran has 
been given the diagnosis of PTSD on more than one occasion by 
VA examiners.  Clearly, the evidence of record is at least in 
relative equipoise.  Under the circumstances, the veteran 
prevails as to his claim for service connection for PTSD with 
application of the benefit of the doubt in his favor.  38 
U.S.C.A. § 5107.  Accordingly, the Board finds that the 
veteran has PTSD as a result of his military service.  


ORDER

Service connection for PTSD is granted.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



